Case 3:19-cv-01155-DMS-AHG Document 22 Filed 11/05/20 PageID.82 Page 1 of 5




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10                                                  Case No. 19-cv-01155 DMS (AHG)
      KENNETH G. EDWARDS,
11                                                  ORDER GRANTING MOTION
                   Plaintiff,                       TO DISMISS
12
            v.
13
      ROBERT L. BLANCHARD,
14    Trustee of the Blanchard Family
      Trust,
15
                   Defendant.
16
17
18         Pending before the Court is Defendant’s motion to dismiss Plaintiff’s
19   Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). Plaintiff did not
20   file an opposition. For the following reasons, the Court grants Defendant’s motion
21   to dismiss.
22                                             I.
23                                    BACKGROUND
24         In February of 2017, Plaintiff rented a unit located at 844 Grand Avenue #4,
25   Spring Valley, California 91977 from Defendant. (Complaint at 2; D’s Mot. at 2.)
26   Plaintiff alleges that soon thereafter window blinds were falling apart and there was
27   an infestation of cockroaches and bed bugs. (Complaint at 2.) Plaintiff also alleges
28   that he had to stay at a hotel for three days while his rental unit was being fumigated

                                               –1–                     19-cv-01155 DMS (AHG)
Case 3:19-cv-01155-DMS-AHG Document 22 Filed 11/05/20 PageID.83 Page 2 of 5




1    but Defendant did not pay for the hotel cost. (Id. at 3.) Finally, Plaintiff alleges that
2    a doctor informed him that bugs were inside his body. (Id.)
3          On June 19, 2019, Plaintiff filed his Complaint against Defendant, alleging
4    three causes of action. Plaintiff alleges (1) a denial of rights under 42 U.S.C. § 1983
5    due to Defendant’s breach of implied warranty of habitability, (2) a violation of 12
6    U.S.C. § 1701z-11 because Defendant receives payments from the U.S. Department
7    of Housing and Urban Development, and (3) personal injury as Defendant caused
8    bugs to infect Plaintiff’s body. (Complaint at 4.)
9                                               II.
10                                   LEGAL STANDARD
11         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests
12   the legal sufficiency of the claims asserted in the complaint. Fed. R. Civ. P. 12(b)(6);
13   Navarro v. Block, 250 F.3d 729, 731 (9th Cir. 2001). In deciding a motion to dismiss,
14   all material factual allegations of the complaint are accepted as true, as well as all
15   reasonable inferences to be drawn from them. Cahill v. Liberty Mut. Ins. Co., 80 F.3d
16   336, 338 (9th Cir. 1996). A court, however, need not accept all conclusory allegations
17   as true. Rather, it must “examine whether conclusory allegations follow from the
18   description of facts as alleged by the plaintiff.” Holden v. Hagopian, 978 F.3d 1115,
19   1121 (9th Cir. 1992) (citation omitted). A motion to dismiss should be granted if a
20   plaintiff’s complaint fails to contain “enough facts to state a claim to relief that is
21   plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
22   plausibility when the plaintiff pleads factual content that allows the court to draw the
23   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
24   v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
25   //
26   //
27   //
28   //

                                                –2–                     19-cv-01155 DMS (AHG)
Case 3:19-cv-01155-DMS-AHG Document 22 Filed 11/05/20 PageID.84 Page 3 of 5




1                                              III.
2                                       DISCUSSION
3          Defendant moves to dismiss the complaint on the ground that Plaintiff’s
4    claims are barred by res judicata. Res judicata, also known as claim preclusion,
5    precludes parties from relitigating issues that were or could have been raised in a
6    prior action, and can serve as the basis for granting a motion to dismiss. See
7    Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981); see also Stewart
8    v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). “Res judicata is applicable
9    whenever there is (1) an identity of claims, (2) a final judgment on the merits, and
10   (3) privity between parties.” United States v. Liquidators of Eur. Fed. Credit Bank,
11   630 F.3d 1139, 1150 (9th Cir. 2011) (internal quotation marks omitted). A defendant
12   may raise the affirmative defense of res judicata by way of a motion to dismiss under
13   Rule 12(b)(6) where, as here, there are no disputed issues of fact. See Scott v.
14   Kuhlmann, 746 F.2d 1377, 1378 (9th Cir. 1984).
15         Here, Defendant asserts that res judicata applies because Plaintiff agreed to a
16   stipulated judgment before Judge Frederick A. Mandabach in the Superior Court of
17   California, County of San Diego, on June 4, 2019. 1 (D’s Mot. at 2; D’s Decl., Exh.
18   3.) Defendant contends that all three elements for res judicata are met. (D’s Mot. at
19   2-4.) The Court agrees.
20         1. Identity of Claims
21         Identity of claims exists “when two suits arise from ‘the same transactional
22   nucleus of facts.’” Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Plan. Agency,
23   322 F.3d 1064, 1078 (9th Cir. 2003) (citation omitted). Even “[n]ewly articulated
24   claims based on the same nucleus of facts may still be subject to a res judicata finding
25
26   1
      On May 7, 2019, Defendant filed a complaint against Plaintiff in Superior Court
27   based on an unlawful detainer for the same rental unit as in this case. (D’s Mot. at
     2; D’s Decl., Exh. 1.) On May 17, 2019, Plaintiff filed an answer in Superior Court.
28
     (D’s Mot. at 2; D’s Decl., Exh. 2.)
                                               –3–                     19-cv-01155 DMS (AHG)
Case 3:19-cv-01155-DMS-AHG Document 22 Filed 11/05/20 PageID.85 Page 4 of 5




1    if the claims could have been brought in the earlier action.” Id. If claims are related
2    to the same set of facts and could be conveniently tried together, then there is identity
3    of claims. See Int’l Union of Operating Eng’rs-Emp’rs Const. Indus. Pension,
4    Welfare & Training Tr. Funds v. Karr, 994 F.2d 1426, 1429 (9th Cir. 1993).
5    Plaintiff’s claims in this case arise from the same transactional nucleus of facts as in
6    the earlier Superior Court action. Specifically, the Superior Court action involved
7    the same rental unit, and Plaintiff made the same allegations about Defendant
8    violating the implied warranty of habitability.       (D’s Decl., Exh. 2.)          Plaintiff
9    described the same infestation of cockroaches and bed bugs, and having to pay for a
10   three-day hotel stay while his rental unit was being fumigated. (Id.) Plaintiff made
11   the same allegation about how his doctor told him that there are bugs in his body.
12   (Id.) Accordingly, the Court finds an identity of claims, satisfying the first element
13   for res judicata.
14         2. Final Judgment on the Merits
15         The remaining elements of res judicata are also met. A state court judgment
16   is a final judgment for purposes of res judicata in federal court. See Migra v. Warren
17   City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984) (federal courts must give same
18   preclusive effect to state court judgments that those judgments would be given in
19   state’s own court). Plaintiff and Defendant signed a stipulated judgment before
20   Judge Mandabach in the Superior Court of California, County of San Diego, on June
21   4, 2019. (D’s Decl., Exh. 3.) Accordingly, there was a final judgment on the merits
22   in the first action in state court, satisfying the second element for res judicata.
23         3. Privity between Parties
24         Finally, the parties involved in the earlier Superior Court action and in the
25   present case are identical. The third element of res judicata is clearly met. Because
26   all the elements for res judicata are met, the Court finds Plaintiff’s claims against the
27   Defendant are barred by the doctrine of res judicata. Thus, Defendant’s motion to
28   dismiss is granted with prejudice.

                                                –4–                      19-cv-01155 DMS (AHG)
Case 3:19-cv-01155-DMS-AHG Document 22 Filed 11/05/20 PageID.86 Page 5 of 5




1                                       IV.
2                          CONCLUSION AND ORDER
3         For the reasons set out above, Defendant’s motion to dismiss is GRANTED
4    WITH PREJUDICE.
5         IT IS SO ORDERED.
6
7    Dated: November 5, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         –5–                  19-cv-01155 DMS (AHG)
